Case: 2:20-cv-03441-SDM-EPD Doc #: 20 Filed: 09/09/21 Page: 1 of 2 PAGEID #: 2716




                     IN THE UNITED STATES DISTRICT
                     COURT FOR THE SOUTHERN OHIO
                       DISTRICT EASTERN DIVISION

 LISA A. KIRBY,
       Plaintiff,
                                       Case No. 2:20-cv-3441
 v.                                    Judge Sarah D. Morrison
                                       Magistrate Judge Preston Deavers

 COMMISSIONER OF SOCIAL
 SECURITY,
       Defendant.


                             OPINION AND ORDER
       This matter is before the Court for consideration of the Objections filed by

 the Plaintiff, Lisa A. Kirby, (ECF No. 19) to the Report and Recommendation of the

 Magistrate Judge recommending that the decision of the Commissioner of the

 Social Security Commissioner denying benefits be affirmed (ECF No. 18).

       Pursuant to Rule 72(b) of the Federal Rules of Civil Procedure, after a de

 novo and careful determination of the record, the Court concludes that the decision

 of the Commissioner “is supported by substantial evidence and was made pursuant

 to proper legal standards.” Rogers v. Comm’r of Soc. Sec., 486 F. 3d 234, 241 (6th

 Cir. 2007). The issues raised in the Plaintiff’s Objections have been considered and

 correctly addressed by the Magistrate Judge.

       The Court ADOPTS the Report and Recommendation of the Magistrate

 Judge. The decision of the Commissioner denying disability benefits in this case is



                                          1
Case: 2:20-cv-03441-SDM-EPD Doc #: 20 Filed: 09/09/21 Page: 2 of 2 PAGEID #: 2717




 AFFIRMED. Judgment shall be rendered in favor of the Commissioner, and this

 case shall be TERMINATED from the Court’s docket records.

       IT IS SO ORDERED.

                  /s/Sarah D. Morrison
                  SARAH D. MORRISON
                  UNITED STATES DISTRICT JUDGE




                                       2
